Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

The closest prior art references (Park US 2016/0202665; Davydov US 2016/0299570; Raffle et al. US 8,947,323; Zhang et al. US 2019/0204932; Tu et al. US 2016/0018872; Hong et al. US 2010/0315253; Li et al. US 2017/0332236; Sako et al. US 2014/0191974) discloses recognizing a worn state of a device based on a detection of a pressure applied by the device on a wrist of the user and changing a detection setting of a motion sensor, however, singularly or in combination, the references fail to teach “the first worn state indicates an application of a first pressure by the information processing apparatus on the wrist of the user, the second worn state indicates an application of a second pressure by the information processing apparatus on the wrist of the user, and the first pressure is different from the second pressure; change a detection setting of the motion sensor for recognition of a gesture of the user, wherein the change in the detection setting of the motion sensor is based on the recognition of the one of the first worn state or the second worn state of the information processing apparatus on the wrist of the user.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG ZHOU/Primary Examiner, Art Unit 2623